Wedell, J.
(dissenting): Studious consideration of the stipulations in this case convinces me it at all times, clearly was the intention of the appellant Beth, as well as that of all other parties, to protect the remainder interest of her and Robert’s minor children, appellees, in this particidar property. I also am persuaded the probate court correctly so interpreted the family settlements in approving them and in assigning the interests accordingly. The majority decision which defeats the intent of the parties and nullifies the judgment which protects the remainder interest of these minors in and to this particular property, in my opinion, is unsound. The death of Robert in 1951, after the 1949 decree of final settlement and distribution of the R. K. Crawford estate, terminated the life estate in this particular property and appellees became vested with the fee title therein.
A correct decision in this case can be reached only by a patient analysis of the instant record. I shall endeavor to go directly to the heart of appellant’s contentions.
Her counsel states, “It was always intended since the settlement with Robert Crawford in appellant’s divorce action that she [Beth] should be the owner of a one-fourth interest of this land. . . .”
*418How appellant logically can entertain such a belief with respect to this particular property I cannot comprehend. But I shall examine this and all of her other contentions. The property settlement in the divorce action occurred in 1944. Surely appellant’s alleged belief cannot be derived from the first, the 1941 family property settlement or from the 1944 property settlement in the divorce action between her and Robert, the parents of these minors.
Appellant’s position is based on a wholly erroneous initial concept which fails to distinguish between Robert’s life estate in and to this particular property in which these minors claim they received a remainder interest and the fee title Robert received in and to all other properties from his father’s estate. The title to the last mentioned properties is not in litigation here. The only question now is whether these minors obtained a remainder interest in the particular property here involved. Appellant’s second fallacious contention is that the 1941 family settlement agreement gave Robert a fee title in and to all the property he was to receive as his one-third of his father’s estate, including this particular property. Appellant’s third and equally unsound argument is that the property settlement in the 1944 divorce action between her and Robert gave her a one-fourth interest in the fee title to this particular property. Appellant’s fourth invalid claim is that she received a one-fourth interest in the fee title to this property by virtue of the final decree of the probate court. I shall treat these claims in the order stated.
The will gave Robert “a life estate only” in this property. The remainder was' devised to his brother, Max, if he was living and if he were dead, to his heirs at law. The 1941 family settlement was made to prevent a will contest action and to obtain a peaceable family settlement of their father’s estate. The 1941 contract gave Robert one-third of his father’s estate in which was to be included this particular property in which the will gave Robert a life estate only. The 1941 agreement expressly gave these minors the remainder interest in this particular property. Robert, therefore, had no fee title in this property to convey to anyone. (See will and 1941 contract set forth in majority opinion.)
Under the next, the 1944 property settlement in the divorce action, what was Robert to convey to Beth? It was not an interest in the fee to this property. It was “an undivided one-half interest in and to one contract dated October 14th, 1941.” (See provision in 1944 contract in majority opinion.) In that contract, as stated, Robert *419had “a life estate only” in this property. Beth, therefore, received only a one-half interest in Robert’s life estate and not in the fee to this property and under the 1944 contract Beth was required to convey to these two minors one-half of the interest she received from Robert. Manifestly, Beth is wrong in contending she received a one-fourth interest in the fee title to this particular property, by virtue of the 1944 property settlement in the divorce action.
The 1944 contract clearly left the remainder interest in this particular property in the minor children. Robert, however, was to receive many other properties under the 1941 contract. In such other properties Robert did have a fee title when he contracted with Beth in 1944. As to such other properties Robert, in the 1944 contract, did convey one-half of those properties to Beth but Beth was required to convey one-half of what she received to these minor children. It follows that as to those other properties in which Robert had the fee title he retained a one-half interest in the fee and Beth received a one-fourth interest in the fee and these two minors collectively a one-fourth interest in the fee.
Let us now examine the next instrument, the last or supplemental family settlement agreement of December 22, 1948.
Appellant, in my opinion, erroneously contends that since this property was described in exhibit “C” of the 1948 agreement as the property which Max was required to convey to Robert and Beth, the latter received the fee title therein. Obviously this contention is entirely unsound. It is true this property of necessity was described in exhibit “C” for the reason Robert had a life estate therein and his children the remainder interest. These interests together constituted the full title to this particular property. This property under the 1941 contract, as already shown, was to be considered as a part of the one-third value of the properties in which the other son, Max, was to have no interest and the 1941 contract was made a part of the 1948 family settlement and a part of the December 17, 1949, final decree. Of course, this property was listed in exhibit “C” as being a part of the one-third value of the estate which Robert was to receive under the 1941 contract and which the 1948 agreement says Robert and Beth were to receive.
It, however, will unmistakenly appear neither appellant nor anyone else ever intended Robert under the 1941 agreement, nor Robert and Beth together under the 1948 agreement, should obtain the fee title to this particular property and thus deprive their children *420of the remainder interest therein. Precisely the contrary appears. (See provisions in 1941 and 1948 family settlement agreements set forth in majority opinion which clearly recognized the minors’ remainder interest.)
It should be remembered appellant and all others again interpreted the 1944 contract in the 1948 agreement and plainly stated that the interest Robert conveyed to appellant in the 1944 contract was part of the interest Robert had “. . . in and to a written contract, dated October 14th, 1941,” which as shown was a life estate only in this particular property.
If appellant had the remotest idea that Robert, under the 1941 contract, should receive the fee title to this particular property or that she received a one-fourth interest in the fee thereto by virtue of her property settlement in the 1944 divorce action, why did she thereafter in tire last 1948 family property settlement expressly recognize the children’s remainder interest in this property? Her plain and unequivocal recognition of that interest in these minors is beyond dispute. This provision in the 1948 agreement reads:
“It is Agreed by the Parties Hereto that Max Crawford and Vera Crawford, his wife, shall execute quit claim deeds to the properties set out in Exhibit ‘C’ for the grantees in said deeds to be blank, except the land in which the said Vera Crawford and Max Crawford agreed to convey their remainder interest to Larry Kent Crawford and Rosalie K. Crawford, as provided under contract dated October 14th, 1941, said deeds shall be deposited with the Clerk of the District Court of Lincoln County, Kansas, to remain in his possession until released by the Stipulation of the following named parties, Robert K. Crawford, Beth Crawford Mitchell and L. L. Kabler, Guardian of minors, their heirs, executors or assigns, or by judgment or order of a court of competent jurisdiction and such delivery by Max Crawford and Vera Crawford shall be considered as full compliance with their agreement to convey said real estate." (Italics inserted.)
Now what did the probate court do about the foregoing December 22, 1948, stipulation in which appellant, and all others, recognized the remainder interest of these minors in this property and in which all parties demanded that the deed to their remainder interest be executed and deposited? The answer is found in the following finding of fact:
“The court further finds that Robert K. Crawford, Jr., and Beth Crawford Mitchell, and Larry Kent Crawford and Rosalie K. Crawford, minors, are entitled to and are hereby assigned as their interest may appear in said stipulation the following described real estate: [Here follows description of various tracts of land including the lands here involved.].” (Italics inserted.)
*421The interest the minors were to receive under the 1948 family stipulation in this property, as already indicated, clearly included the remainder interest in this property. And that is not all that occurred.
The judgment rendered December 22, 1948, on the same day the 1948 stipulation was presented to the probate court for approval, was:
“It is therefore by the court ordered, adjudged and decreed, that said family settlement be approved and confirmed, that the real estate hereinbefore described he, and it is hereby assigned to the parties as hereinbefore set out; and the stipulation and family settlement filed herein be, and it is hereby approved and confirmed.” (Italics inserted.)
The 1948 agreement and the foregoing order assigning these interests were made a part of the 1949 decree of final settlement and distribution. (See 1948 judgment and 1949 final decree set forth in majority opinion.)
It is, therefore, plain the remainder interest of the minors was protected by appellant’s own 1948 stipulation of family settlement, by the 1948 judgment and by the 1949 decree of final settlement and distribution. Appellant has not appealed from either of those judgments and the time for an appeal from both has expired.
But the foregoing obviously is not all that must be noted concerning appellant’s belated and inconsistent contention that she believed she had a one-fourth interest in the fee title to this particular property after the 1944 property settlement in the divorce action. If she believed she had such an interest in the fee title to this property, why did she further join in the 1948, the last family settlement agreement, with all other interested parties in directing the guardian pf these minors to have all their interests, as stipulated in 1948, settled forthwith by judgment in probate and district courts? The direction to the guardian in the concluding paragraph of the 1948 agreement was:
“It Is Further Stipulated that L. L. Kabler, Guardian of said minors, shall forthwith file application with the Probate Court of Kingman County, Kansas, for approval of the Stipulation on behalf of the minors Larry Kent Crawford and Rosalie K. Crawford and shall further have said Stipulation approved and judgment entered thereon in the District court of Lincoln County, Kansas, in the action now pending in Case No. 5078 finding that Max Crawford has complied with the terms and provisions of the contracts referred to herein.” (Italics inserted.)
Obviously I need not further labor appellant’s wholly inconsistent contention she believed since 1944 she had a one-fourth interest in the *422fee title to this particular property and, of course, she had no interest whatever in the fee title to this property. She had only a one-fourth interest in the life estate therein. Irrespective, however, of what she now says she believed since 1944, her own 1948 family settlement agreement and the order she requested the probate court to make, and which it made on behalf of these minors, conclusively disprove her contention that these minors did not always retain their remainder interest in this property. The minors laid no claim to a remainder interest in any other property and consequently there was and is no occasion for confusion as to the particular property in which the 1948 agreement and judgment and the final decree recognized their remainder interest.
Surely a person should not be allowed to invoke the jurisdiction of a court to approve and reduce to judgment forthwith her own agreement to give her minor children a remainder interest in certain property and thereafter be permitted to repudiate the court’s judgment approving and assigning such interest to them. Naturally the district court was not impressed in this quiet title action with appellant’s attempt thus to deprive her own minor children of their remainder interest. Neither am I. Appellant was a party to every contract here involved which included tire 1941, 1944 and 1948 agreements and to every judgment rendered approving her agreements.
I come now to appellant’s last contention. How does she finally attempt to circumvent her own agreements and the judgments rendered pursuant thereto in which the minors’ remainder interest had been assigned to them? She contends the decree of final settlement and distribution made December 17,1949, constitutes an assignment to her of a one-fourth interest in the fee title to this property. It is my opinion the legal effect of the final decree, when properly considered in its entirety, cannot possibly be so construed. It is true in the final order of settlement and distribution the probate court did not set forth the exact fractional interest each of the parties was to receive in the various properties. The court, however, in its final decree, did clearly and unmistakenly specify the interests of the parties by reference to the family settlements and to its order of December 22,1948, in which it previously had assigned the interests in the real estate in accordance with the family settlements. That part of the final 1949 decree reads:
“It is therefore by the Court ordered, and adjudged and decreed that the *423distribution of personal property and the assignment of real estate made under said family settlements and order of this Court made December 22, 1948, be affhmed and be made a part of this final decree of settlement. . . .” (Italics inserted.)
In support of appellant’s last contention that she obtained a one-fourth interest in the fee title to this property by the 1949 decree of final settlement she completely ignores her own agreement of 1948, the court’s judgment of 1948 approving her agreement which was made a part of the 1949 decree and relies on only one part of a single isolated paragraph of the 1949 final decree which reads:
“That Robert K. Crawford, Jr., Beth Crawford Mitchell, Larry Kent Crawford and Rosalie K. Crawford be reassigned subject to any lawful disposition heretofore made the following real estate, to wit: [Here follows description of various tracts of land including the lands here involved.]” (Italics inserted.)
Attention should be directed to the above italicized phrase of the assignment which appellant also ignores and which I shall treat presently. Before doing that, however, it should be observed appellant contends that since this one paragraph of the decree did not specify the exact fractional interest each of the four parties therein named was to receive that each of them therefore received a one-fourth interest in all the properties thereunder described and thus wiped out the minors’ remainder interest in this particular property. This contention, in my opinion, just cannot be sustained.
In appellant’s reliance on this single isolated order of the final decree she ignores the fact that it does not purport to be, and cannot be construed to be, an absolute assignment to the four persons therein named but is a qualified assignment as the italicized portion thereof clearly indicates. It expressly states the property is reassigned to the parties named . . subject to any lawful disposition heretofore made.” I already have indicated disposition of the interests of the parties, including the remainder interest' to the minors, previously had been made by assignment in the judgment of December 22, 1948. It also should be observed the assignment of interests of the various parties was made in advance of the 1949 final settlement at the special instance and request of all the parties in the final family settlement agreement of December 22, 1948. (See that agreement set forth in majority opinion.) Moreover, the 1949 journal entry of final settlement and distribution itself plainly recites disposition of the various interests to the respective parties had been made before December 17, 1949, the date of final settlement, pursuant to the judgment of December 22, 1948. *424In referring to the stipulation of family settlement dated December 22, 1948, the final decree of 1949 recites:
“Said stipulation was dated December 22, 1948, and was duly approved by the Probate Court of Lincoln County, Kansas, December 22, 1948, and all real estate belonging to the estate of R. K. Crawford, deceased, was duly assigned by the Court to the parties entitled thereto. That hereafter on October 11, 1949, the Probate Court of Kingman County, Kansas, duly approved said settlement on behalf of the minors herein named. The Court finds that said parties took possession of the real estate assigned respective persons and acknowledged the same to be their full distributive share of the real estate belonging to said estate.” (Italics inserted.)
There has been no appeal from the judgment of December 22, 1948, or from the 1949 final decree. Appellant cannot now be heard to say disposition of the remainder interest had not been made to these minors previously and in conformity with the qualifying phrase of the final decree.
Here the qualifying phrase was most significant and meaningful for another obvious reason. The interests previously assigned to the four persons named in the above order were not the same in the various and numerous properties listed under that order. The difference in the interests has been stated herein under the discussion of the 1944 property settlement in the divorce action and need not be repeated here.
Manifestly in view of the probate court’s disposition of the different interests of the parties in these various properties prior to the 1949 decree of final settlement of the estate the intent and purpose of the qualifying phrase in the final decree to wit, “. . . subject to any lawful disposition heretofore made,” is too clear and pertinent to be ignored. A single isolated paragraph of a court’s decree never should be construed alone with a view of defeating the intent of a decree. All of its provisions should be considered and construed together with a view of harmonizing them and making the true intent of the decree effective. This rule applies with even greater force where a party attempts to defeat the intent of a decree, as here, by ignoring a qualifying phrase of a single sentence in a decree.
Ry giving force and effect to the qualifying phrase, as courts should, all provisions of the decree of final settlement and distribution remain in complete harmony and the clear intention of appellant, and of all other interested parties, to assign the remainder interest in this particular property to these minors is made effective. On the other hand failure to recognize and enforce the obvious *425intent and purpose of the qualifying phrase completely repudiates appellant’s own intent, as plainly disclosed by her 1948 agreement to protect the remainder interest of these minors in this particular property, and that is not all. To ignore that phrase also nullifies the 1948 judgment approving appellant’s agreement, the court’s previous distribution of all interests in conformity with her agreements and also the 1949 decree of final settlement and distribution. The final decree was made in harmony with and pursuant to the court’s previous disposition of all interests. Appellant cannot nullify her own agreements and the judgments which approved and confirmed her agreements in order to defeat the remainder interest of her minor children in this property.
Upon the death of Robert, their father, in 1951, the life estate terminated and the district court, in my opinion, properly concluded these minors acquired the fee simple title in and to the particular property here involved.
Smith and Price, JJ., join in the foregoing dissenting opinion.